Citation Nr: 1511538	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-46 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, to include as a result of exposure to herbicides and as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral vascular disease, to include as a result of exposure to herbicides and as secondary to diabetes mellitus, type II.
  
4.  Entitlement to service connection for heart disease, to include as a result of exposure to herbicides and as secondary to diabetes mellitus, type II.

5.  Entitlement to a higher initial rating for spondylolisthesis, L5-S1, rated as 10 percent disabling, from April 1, 1996, to December 18, 2009, and as 20 percent disabling thereafter.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  His DD Form 214 indicates an additional one year, seven months, and 15 days of other service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

On July 13, 2011, the Veteran testified at a hearing before the undersigned, via videoconferencing.  A transcript of that hearing is associated with the Veteran's claims folder.


The Board notes that the instant matters were previously before it in February 2012 at which time they were remanded for further development.  In accordance with the remand instructions the Veteran was afforded a VA examination in December 2012 for the purpose of determining the severity of his service-connected back disability, to include identifying any neurological symptoms related to that disability.  In a January 2013 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for his service-connected spondylolisthesis from 10 to 20 percent, effective December 18, 2009.  Because less than the maximum available benefit for a scheduler rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In January 2013 rating decision, the AMC also awarded service connection for radiculopathy of the right and left lower extremities, each evaluated as 10 percent disabling, effective from September 26, 2003.  In light of this adjudicative action, the Board finds that the increased rating issue presently before it encompasses only whether a higher rating is warranted for the Veteran's spondylolisthesis.  This is so because, to date, it does not appear that the Veteran has raised any issue with respect to the assignment of separate ratings for radiculopathy of the right and left lower extremities, to specifically include any disagreement with the disability rating or effective date assigned.  Thus, the matter is not presently before the Board as part of the Veteran's increased rating claim.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, it is likely that his lumbar spine disability has been manifested by painful motion and muscle spasms since April 1996; neurologic symptoms present prior to September 2003 were not show to be nearly constant and his limitation of motion is not severe. 



CONCLUSION OF LAW

The criteria for a 20 percent rating, but not higher, for spondylolisthesis have been met since April 1, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5295 (2002) & 5237 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the matter denied herein, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection was granted in April 2009, and he was assigned a disability rating and effective date in that decision.  As the rating matter currently before the Board stems from a disagreement with a downstream element, no additional notice is required with respect to those issues because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence associated with the record includes the Veteran's VA treatment records, VA examination reports, private medical records, records from the Social Security Administration, and lay statements in support of his claim.  As will be discussed below, although the AMC discussed evidence in its January 2013 rating decision that the Board cannot locate in the record currently before it, because the Board is awarding the Veteran an increased disability rating from the effective date of his award of service connection for spondylolisthesis, the Board finds no reason to further delay adjudication of the Veteran's claims by remanding the matter to attempt to obtain the records referenced by the AMC.  Rather, the Board will assume that the AMC correctly transcribed the information contained in the referenced records and will resolve any doubt, ambiguity, or error in favor of the Veteran.  Additionally, the Veteran was provided with VA examinations in March 2009 and December 2012.  The Board finds that the examination and opinion reports contain sufficient evidence by which to decide the Veteran's claim.  The Board has therefore properly assisted the Veteran in developing his claims.

II.  Analysis

In the instant case, the Veteran's service-connected spondylolisthesis was initially evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292-5010.  Although service connection for spondylolisthesis was not awarded until April 2009, the Veteran was assigned an effective date of April 1, 1996.  This was so because the Veteran had initially filed an application for VA disability compensation for a low back disability, which application was received on April 1, 1996.  Inexplicably, no action was taken on that claim until the Veteran again filed an application for VA disability benefits in January 2009.  The effective date of the Veteran's award thus corresponds with the date of receipt of the 1996 claim, which had remained pending until adjudicated by the RO in 2009.  Because the Veteran disagreed with the initially assigned disability evaluation, the Board is now tasked with determining the appropriate rating, to include consideration of staged ratings, for the Veteran's service-connected spondylolisthesis from April 1996 forward.  

In this regard, the Board notes that the regulations pertaining to the evaluation of disabilities of the spine have twice been amended since the effective date of the Veteran's award of service connection for spondylolisthesis.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The first change was to DC 5293 regarding the criteria for rating intervertebral disc syndrome.  The second change, made effective September 26, 2003, renumbered all of the spine DCs, and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent expressed intent to the contrary.  Accordingly, the Board is in this case required to review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the Veteran's disability from 1996 forward.  If it is determined that the new criteria is more favorable, the new criteria may not be applied for the period prior to the revision.  See 38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 3-2000 (April 10, 2000).  

Upon review of the evidence of record, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, a 20 percent rating is warranted from the effective date of his award of service connection for spondylolisthesis.  In so concluding, the Board acknowledges that objective evidence regarding the severity of the Veteran's back disability prior to 2009 is somewhat lacking, likely due to the fact that Veteran's 1996 claim was not acted upon until 2009.  However, as noted in the introduction, the Veteran's disability evaluation was increased to 20 percent during the pendency of his claim.  The DC under which the Veteran's disability is rated was also changed from DC 5292-5010 to DC 5237, which, under the revised rating criteria, pertains to lumbosacral or cervical strain and provides for a 20 percent rating for, among other things a disability of the thoracolumbar spine that results in muscles spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, DC 5293 (2014).  The AMC's award of a 20 percent rating was based on the report of a computed tomography (CT) scan, which it stated "shows a straightening of the normal lumbar lordosis due to muscle spasms."  Curiously, despite the fact that the RO indicated that that report was dated on "December 18, 1999," the AMC stated that December 18, 2009, was the earliest date that the evidence showed that the Veteran's disability met the criteria for an increased evaluation.  Unfortunately, an extensive review of the Veteran's paper claims folder, his Virtual VA file, and his VBMS file fails to reveal the evidence relied upon by the RO to award the Veteran a 20 percent rating.  Although the Board could remand the matter to obtain the relied upon CT scan report, thus further delaying adjudication of the Veteran's claim, the Board will instead resolve doubt in favor of the Veteran and assume that the AMC correctly indicated the date of the CT scan to be December 18, 1999.

Assuming that evidence dated in 1999 showed that the Veteran's spondylolisthesis resulted in muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour, the Board finds that a 20 percent rating is warranted under the revised criteria applicable to rating disabilities of the spine as of the September 26, 2003, effective date of that revision.  38 C.F.R. § 4.71(a), DC 5237; see 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 10, 2000).  To conclude otherwise would be inconsistent with the AMC's favorable determination that the referenced CT scan report supported the assignment of a 20 percent rating under the General Rating Formula.

The Board also finds that a 20 percent rating is warranted under the rating criteria in effect prior to September 23, 2002.  Specifically, DC 5295 then provided for a 20 percent rating for lumbosacral strain "[w]ith muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position."  38 C.F.R. § 4.71a, DC 5295 (2001).  Although there is no objective evidence of muscle spasm dated before the December 1999 CT scan report, the Veteran has submitted multiple lay statements wherein he reports a continuity of back symptomatology since service, which symptoms include painful motion, decreased motion, muscle spasms, and radicular pain.  Private treatment records also note complaints of back pain prior to 1996 and in a March 2009 statement, a private chiropractor indicated that he had treated the Veteran for his radiating back pain at various intervals as needed since October 1986.  The Board finds no reason to doubt the Veteran's credibility in reporting his back symptoms.  Thus, when reasonable doubt is resolved in favor of the Veteran, the Board finds that a 20 percent rating is warranted from the April 1, 1996, effective date of the Veteran's award of service connection for spondylolisthesis under that version of DC 5295 that was in effect prior to prior to September 23, 2002.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); 38 C.F.R. § 4.71a, DC 5295 (2001).  

Having determined that a 20 percent rating is warranted as of the effective date of the Veteran's award of service connection for spondylolisthesis, the Board will consider whether a rating in excess of 20 percent is warranted at any point during the relevant time period under any potentially applicable DC.  Turning first to whether a rating in excess of 20 percent is warranted under the rating criteria in effect prior to September 23, 2002, DC 5292 provided for a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2001).  Under DC 5295, a 40 percent disability rating was warranted for severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, DC 5295 (2001).

The Board notes that the words moderate, marked, and severe as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The Board also notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Id.  Consideration must also be given to functional loss on use or due to flare-ups.  Id.

Overall, the Board concludes that the evidence of record does not support a rating greater than 20 percent under DC 5292 or 5295 in effect prior to September 23, 2002, at any point during the pendency of the Veteran's claim.  Notably, none of the private treatment records contain range-of-motion findings and neither the private treatment records nor the Veteran's lay statements provide any information upon which the Board can rely to assess the degree of any decrease in mobility of the lumbosacral spine or to classify it as moderate, severe, or marked.  Indeed, the majority of the records dated prior to March 2009 merely contain references to complaints or instances of back pain.  

When examined in March 2009, the Veteran was able to achieve 90 degrees of flexion; 20 degrees of extension; 30 degrees of lateral flexion, bilaterally; and 20 degrees of lateral rotation, bilaterally.  Pain set in at the end points of his ranges of motion.  A VA treatment record dated in November 2012 noted that the veteran was able to bend forward and come within a foot of touching his toes and could achieve extension to 20 degrees before experiencing pain.  When examined in December 2012, the Veteran was able to achieve 60 degrees of flexion, with pain beginning at 30 degrees; 20 degrees of extension, with pain beginning at 10 degrees; 25 degrees of lateral flexion, with pain beginning at 20 degrees; 30 degrees of left lateral flexion, with pain beginning at 20 degrees; 20 degrees of right lateral rotation, with pain beginning at 15 degrees; and 25 degrees of left lateral rotation, with pain beginning at 20 degrees.  

While these findings show that the Veteran experienced some decreased motion in all ranges, the Board finds that, even taking into account factors such as pain, weakness, and fatigability, at no point since April 1996 can the Veteran's limitation of motion be considered as anything more than moderate under DC 5292.  In finding that the Veteran's limitation of motion is not "severe," the Board finds especially probative the fact that, prior to September 26, 2003, favorable ankylosis of the lumbar spine warranted only a 40 percent disability rating under DC 5289.  "'Ankylosis is defined as the '[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.'"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  The Board does not find the Veteran's limitation of motion outlined above to be analogous to favorable ankylosis, as he has mobility in all directions.

Further, regardless of the severity of the Veteran's reported pain or the point at which the Veteran begins to experience pain, he was still able to achieve flexion to at least 60 degrees.  As indicated by the United States Court of Appeals for Veterans Claims (Court) pain itself does not constitute functional loss and "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  Given the objective evidence showing that the Veteran was able to achieve flexion to 60 degrees, and the lack of evidence demonstrating functional losses prior to being examined in 2009, the Board cannot conclude, based on the evidence before it, that the Veteran's back pain resulted in a functional loss equivalent to that which would warrant a rating greater than 20 percent under DC 5292 at any point during the pendency of the claim.  In this regard, the Board notes that the evidence also does not suggest a betterment of the Veteran's mobility during the pendency of his claim, such that these more recent findings may not be indicative of the Veteran's ranges of motion and functional losses during the entirety of the relevant time period.  

Similarly, the evidence fails to demonstrate entitlement to a rating greater than 20 percent under DC 5295.  There is no evidence of listing of the whole spine to opposite side, positive Goldthwaite's sign, osteoarthritic changes, narrowing or irregularity of joint space, or abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2001).  Without evidence of abnormal mobility on forced motion, any limitation of flexion alone cannot support a higher rating under DC 5295.  Id.

The Board has also considered whether any other applicable DC in effect prior to September 23, 2002, may have entitled the Veteran to a rating greater than 20 percent for his service-connected spondylolisthesis, but finds that it does not.  The evidence fails to contain a diagnosis of a fracture of his vertebra or show that the Veteran had a complete bony fixation of the spine or ankylosis of any portion of his spine.  Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2001) are not for application at any point during the claims period as the evidence has not at any point demonstrated a vertebral fracture, a complete bony fixation of the spine, or ankylosis of any portion of his spine.

Regarding whether a rating greater than 20 percent is warranted under DC 5293, which pertains to intervertebral disc syndrome (IVDS), it is not evident that the Veteran has IVDS.  Indeed, when examined in December 2012, the VA examiner stated that the Veteran did not have IVDS of the thoracolumbar spine.  Further, although there is evidence of degenerative changes in January 2000, demonstrated by the report of x-rays taken that month, and the Veteran has complained of radiating pain, the report of a December 1998 electromyogram (EMG) revealed no evidence of lower extremity radiculopathy.  While there was evidence of peripheral neuropathy, an October 1999 treatment record indicates that peripheral neuropathy was most likely secondary to the Veteran's diagnosed diabetes mellitus.  The Board acknowledges that in awarding separate ratings for radiculopathy of the lower extremities, the AMC references June and April 1999 treatment reports that purportedly show provisional diagnoses of neuropathy and radiculopathy.  Even assuming that the Veteran's spondylolisthesis may be rated appropriately under the criteria applicable to rating IVDS, a rating in excess of 20 percent is not warranted.  This is so because a 40 percent rating required severe IVDS with recurring attacks and little intermittent relief, and a 60 percent rating required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DCs 5293 (2001). 
Although the Veteran complains of radiating pain and muscle spasms, without evidence suggesting that the Veteran had only intermittent relief from these types of symptoms, as opposed to relief from his back pain in general, which the Veteran has alleged to be constant, it cannot be said that any IVDS was severe.  Indeed, in a May 2009 statement, the Veteran indicated that his muscle spasms were brought on by such activities as stretching and lifting and during his March 2009 VA examination, the Veteran endorsed "occasional sharp stabbing pain to the right side which runs down to his right foot."  Moreover, when examined in 2012, the examiner indicated that the Veteran's radiculopathy was mild in nature, and the examination report does not suggest that the Veteran experiences other severe neurological symptoms.  There is also no evidence to suggest that the Veteran's neurological symptoms have improved during the pendency of the Veteran's claim, such that these more recent findings may not be indicative of the severity of the Veteran's neurological symptoms during the entirety of the relevant time period.  Accordingly, to the extent that evaluating the Veteran's spondylolisthesis under DC 5293 is appropriate, the Board finds no basis upon which to award a rating greater than 20 percent under the version of DC 5293 that was in effect prior to September 23, 2002..  

Effective September 23, 2002, DC 5293 was revised to provide that IVDS was to be evaluated either on the total duration of incapacitating episodes over the past 12 months under DC 5293, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation. 38 C.F.R. 4.71a, DC 5293 (2003).  Note 1 of that DC provided that, for purposes of evaluations under DC 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

As defined by regulation, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.  In this regard, there is no evidence, to include the Veteran's own lay statements, that suggests that the Veteran's disability required bed rest prescribed by a physician.  Accordingly, the evidence fails to support a rating based on total duration of incapacitating episodes over the past 12 months under DC 5293, at any point since the September 2002 effective date of the change in regulation.  

The Board also finds that the Veteran is not entitled to a rating greater than 20 percent under revised DC 5293, effective from September 23, 2002, based on the combination of separate evaluations of the chronic orthopedic and neurological manifestations of his service-connected lumbar spine disability.  In this regard, the Board notes that "[c]hronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. 4.71a, DC 5293, Note (1) (2003).  Notably, in awarding separate 10 percent ratings for radiculopathy of the lower extremities, the AMC indicated that there was evidence showing bilateral radiculopathy of at least a mild nature from before the September 26, 2003, revision to the criteria for rating disabilities of the spine.  Specifically, the AMC pointed to April and June 1999 treatment records purportedly showing a provisional diagnosis of neuropathy and radiculopathy and noting the Veteran's complaints of bilateral leg pain, aggravated by activity, relieved somewhat by gabapentin.  As with the CT scan report discussed above, the Board cannot locate these documents in the record currently before it.  The Board will, however, assume that the AMC correctly reported the information contained therein.  Although the AMC determined that these treatment entries were evidence of radiculopathy related to the Veteran's service-connected back disability, thus supporting the assignment of separate 10 percent ratings under the criteria for rating disabilities of the spine that became effective on September 26, 2003, the criteria that was in effect from September 23, 2002, to September 26, 2003, required neurologic signs and symptoms to be "present constantly, or nearly so."  38 C.F.R. 4.71a, DC 5293, Note (1) (2003).  

As discussed above, the evidence does not demonstrate the near constant presence of the Veteran's neurological symptoms.  Thus, regardless of whether the Veteran suffered from mild radiculopathy as of September 2002, because the regulation requires at least the near constant presence of symptoms to warrant a rating based on the combined evaluation of orthopedic and neurologic manifestations, evidence of which is lacking in this case, at least with regard to the Veteran's neurologic symptomatology, the Board can find no basis to assign a rating greater than 20 percent under the version of DC 5293 in effect from September 23, 2002, to September 26, 2003.

Effective on September 26, 2003, DC 5293 was renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  Under that DC, the criteria now applicable to rating IVDS provides that intervertebral disc syndrome is to be evaluated either under the General Rating Formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, which became effective on September 23, 2002.  As discussed above, there is no credible evidence of physician prescribed bed rest.  Accordingly, there is no basis upon which to assign a rating based on incapacitating episodes.

Under the General Rating Formula, with respect to the thoracolumbar spine, a 20 percent evaluation is assigned for limitation of forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for application when there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  Note 1 provides that associated objective abnormalities are to be evaluated separately under an appropriate diagnostic code.  Id. at Note (1).

In consideration of the evidence of record, the Board finds that no more than a 20 percent rating is warranted under the General Rating Formula.  Range-of-motion testing reveals, at worst, flexion to 60 degrees, and there is no evidence of ankylosis.  Objectively, therefore, the Veteran does not meet the criteria for a rating in excess of 20 percent under the General Rating Formula.  The Board has also considered whether application of the Deluca factors entitles the Veteran to a higher rating.  See DeLuca, supra.  Here, the Veteran's main symptoms are back pain, spasm, and limited motion.  The most favorable probative evidence shows flexion limited to 30 degrees on account of pain.  Despite the onset of pain, however, the Veteran was still able to achieve flexion to 60 degrees and thus it is clear that his pain did not result in a functional loss equivalent to that which would warrant a rating greater than 20 percent under the General Rating Formula at the time of the December 2012 VA examination.  Accordingly, the Board cannot conclude that the Veteran's back pain entitles him to a rating greater than his assigned 20 percent.  See Mitchell, supra.  

Further, examination of the Veteran in December 2012 failed to reveal any additional restricted range of motion with repetitive testing.  From a functional standpoint, it has been noted that the Veteran had weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing; however, he has clearly been able to achieve a greater range of motion than that required for a 40 percent disability rating, even taking into account the DeLuca factors, at all times since filing his claim for increased compensation.  Moreover, as demonstrated by the range-of-motion findings of record, there is no evidence of ankylosis, as the Veteran's thoracolumbar spine does not appear to be fixed or immobile.  Accordingly, as the evidence reveals that the Veteran's flexion is not limited to 30 degrees or less, even with consideration of functional loss, the Board finds that a rating greater than the currently assigned 20 percent is not warranted under the General Rating Formula.  (The Board is aware that the General Rating Formula requires associated objective neurologic abnormalities to be evaluated separately under an appropriate DC; however, as discussed in the introduction, because the Veteran has been awarded service connection for radiculopathy of the lower extremities and did not disagree with the any aspect of the AMC's decision in that regard, the evaluation of any neurologic abnormalities is not part of the increased matter presently before the Board.)

For the foregoing reasons, the Board finds that although a rating of 20 percent is warranted from the effective date of the Veteran's award of service connection for spondylolisthesis, a rating in excess of 20 percent is not warranted at any point during the pendency of the Veteran's claim under any DC applicable to rating disabilities of the spine in effect at any point from 1996 forward.  In reaching this conclusion, the Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's spondylolisthesis are not so exceptional or unusual such that the schedular criteria does adequately compensate for them.  Here, the Veteran's main symptoms have been pain, muscle spasms, decreased motion, and limitation of activities.  The Board does not find that these symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2014).  Indeed, the rating schedule compensates for pain, limited motion, and muscle spasms.  Although limitation of activities is not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his back pain and decreased motion, which are accounted for by the rating schedule. 


ORDER

Entitlement to a disability rating of 20 percent, but not higher, for spondylolisthesis disease is granted from April 1, 1996.


REMAND

Concerning the Veteran's claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and heart disease, the Veteran has stated his belief that these disabilities are either the result of exposure to herbicides and other toxins while in service, or attributable to his diabetes.  The Veteran has alleged being exposed to herbicides and other toxins while stationed in Guam, asserting that he swam in contaminated water, came into contact with injured Marines who were wearing contaminated uniforms when they were brought to Guam for treatment, and that he witnessed the use of Agent Orange as a defoliant at Anderson Air Force Base.

On remand from the Board, the agency of original jurisdiction (AOJ) undertook efforts to determine whether the Veteran was exposed to herbicides as alleged in accordance with the procedures set forth in VA's Adjudication Procedure Manual, the "M21-1 MR," which directs VA to verify potential Agent Orange exposure with the Department of Defense (DoD), via the C&P service.  In March 2012, the AOJ submitted a request to the U.S. Army and Joint Services Records Research Center (JSRRC), outlining the Veteran's belief that he was exposed to Agent Orange when going to Anderson Air Force Base to pick up wounded soldiers arriving from Vietnam and that Agent Orange was used at Anderson Air Force Base.  The JSRRC responded that a review of the 1968 command histories for the Naval Hospital Guam and the Naval Station Guam did not document the Agent Orange incidents as described by the Veteran.  The JSRRC stated therefore that it could not be verified that the Veteran was exposed to Agent Orange or herbicides on Guam.

The record also contains a memo wherein the C&P service noted that that it had reviewed two documents provided by the Department of Defense (DoD) regarding herbicide use and testing outside of Vietnam, which documents did not indicate the tactical use of herbicides in Guam.  It was noted that there may have been some small scale use of commercial herbicides for brush and weed clearing, but records of such activity were not kept by DoD and DoD would have no way to know the chemical content of any such non-tactical herbicide use.  The memo further indicated that in April 2010, two consultants from the C&P service contacted the Guam Program Manager of the Pacific Islands Office of the Environmental Protection Agency regarding the tactical use of herbicides in Guam who responded that he was not familiar with any tactical use of pesticides in Guam, nor had he ever seen any reports identifying the presence of Agent Orange anywhere in Guam.  

Overall, the evidence does not support an affirmative finding that the Veteran was exposed to Agent Orange in service.  However, given the indication that there may have been some small scale use of commercial herbicides for brush and weed clearing, records of which were not kept by DoD, and the Veteran's allegation that he was exposed to other toxins and contaminated water, the Board finds that it cannot adjudicate the merits of the Veteran's claims without first obtaining a medical opinion.  In this regard, the Board takes notice of an article entitled "Public Health Assessment Andersen Air Force Base Yigo, Guam", published by the Department of Health and Human Services Agency for Toxic Substances & Disease Registry (ATSDR), which shows that dioxins have been detected in soil at the Anderson Air Force Base.  See http://www.atsdr.cdc.gov/HAC/PHA/anderson/and_p4.html.  

A review of the Public Health Assessment report indicates that on-site investigations conducted in 1993, 1999, and 2000 released that decades of military practices had potentially affected soil at many areas of Anderson Air Force Base.  During the decades of military use, chemicals were used and stored in various locations on the base and spilled during routine aircraft, vehicle, and ground maintenance operations.  Wastes from military and housing operations were buried in two landfills at the south end of the North Field runways from 1946 to the late 1970s.  Soil and groundwater beneath these landfills, and in dozens of other areas on base, may have been contaminated over the years by routine waste disposal, military operations, and occasional fuel spills. See http://www.atsdr.cdc.gov/HAC/pha/pha.asp?docid=1383&pg=1#backa.  

Thus, while there is no affirmative evidence that the Veteran was in fact exposed to Agent Orange in service, the evidence does reflect possible exposure to contaminated soil and ground water.  Accordingly, the matters are remanded to obtain a medical opinion regarding the likelihood that any claimed disability resulted from this possible contamination.  

The issue of entitlement to TDIU must also be remanded for further development, as the evidence currently of record is insufficient to determine whether the Veteran is unemployable due to his service-connected disabilities.  In this regard, the Board points out that although there is evidence tending to substantiate the Veteran's assertion that he is unemployable, that evidence takes into account numerous disabilities that are not service connected.  On remand, and after a determination has been made regarding whether service connection is warranted for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and/or heart disease, the AOJ should obtain an opinion to determine whether the Veteran's service-connected disabilities render him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (stating that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on his ability to work).  Such opinion must be based upon consideration of the Veteran's current medical conditions as well as his documented history and assertions, to include employment history and education, and the lay and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be reviewed by a VA clinician with the appropriate expertise to provide an opinion as to the likely etiology of the Veteran's diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and/or heart disease.  

The clinician should be asked to review the record, to include evidence of possible exposure to environmental contaminants in Guam (as discussed in this document), as well as the Veteran's lay statements regarding his exposure to toxins in service.  

The clinician should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and/or heart disease is related to the Veteran's period of military service, to include any exposure to environmental toxins and/or non-tactical herbicides used for brush and weed clearing.

If the clinician's opinion is negative, the clinician must discuss why evidence of the Veteran's possible exposure to contaminated soil and ground water in Guam does not support his claim.  The clinician should also set forth an etiology for the Veteran's diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and/or heart disease, to the extent that it is possible to do so.  

If the clinician determines that that any claimed disability (diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and/or heart disease) is attributable to service, the clinician should also opine as to whether it is at least as likely as not that any other claimed disability was either caused or have made chronically worse by the disability determined to be related to service.

A reasoned explanation for all opinions is required that considers such things as whether the etiology of any claimed disability is something other than the Veteran's possible exposure to environmental toxins and includes reference to supporting lay or medical evidence contained in the claims folder, or to known medical principles relied upon in forming any opinion.

If the clinician determines that he/she cannot provide any requested opinion without resorting to speculation, the clinician should explain the inability to do so, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (If the clinician indicates that examination of the Veteran is necessary, the AOJ should schedule the Veteran for a VA examination so that definitive opinions can be obtained.)

2.  The AOJ should review the opinion report to ensure that they comply with the terms of this remand and the questions presented in the requests.  The AOJ should ensure that the clinician has provided a detailed rationale for all opinions. The AOJ is reminded that if the clinician merely states that it is his/her opinion that a condition was not caused by service, to include the Veteran's possible exposure to environmental toxins, that opinion is not an adequate unless supported by an explanation based on the record and pertinent medical principles.  

The AOJ should then make a preliminary determination as to whether the evidence supports a grant of service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and/or heart disease.  This preliminary determination should be made before the AOJ undertakes that development requested in paragraph 3 below. 

3.  After the actions requested in paragraphs 1 and 2 above are completed and a preliminary determination has been made regarding the Veteran's service connection claims, the AOJ should arrange for the Veteran's claims folder to be reviewed by a VA clinician with the appropriate expertise to render an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The AOJ should identify for the clinician all disabilities to be considered, which should include the Veteran's service-connected posttraumatic stress disorder, spondylolisthesis, radiculopathy of the lower extremitas, and any other disability that the AOJ determines, after engaging in the development requested in paragraph 2 above, to be related to service.

The examiner(s) should review the claims file, paying close attention to the numerous lay statements regarding the Veteran's employability, to include statements from the Veteran's former supervisor.  The clinician should provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities and should then opine whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  If the examiner finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If it is felt that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  If examination of the Veteran is required to render the requested opinion, the Veteran should be afforded all necessary examinations.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


